Case 9:18-cv-81251-DMM Document 18 Entered on FLSD Docket 10/11/2018 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                  Case No.: 9:18-cv-81251-DMN-MIDDLEBROOKS/BRANNON

  WYNDHAM VACATION OWNERSHIP,
  INC., a Delaware corporation; WYNDHAM
  VACATION RESORTS, INC., a Delaware
  corporation, WYNDHAM RESORT
  DEVELOPMENT CORPORATION, an
  Oregon Corporation, and SHELL
  VACATIONS, LLC, an Arizona limited
  liability company,

         Plaintiffs,

  v.

  U.S. CONSUMER ATTORNEYS, P.A., a
  Florida professional corporation; HENRY
  PORTNER, ESQ. an individual; and
  ROBERT SUSSMAN, an individual;
  PLUTO MARKETING INC., a Nevada
  corporation; and 1PLANETMEDIA INC, a
  Nevada corporation; JOHN DOES #1-50;
  NEWTON GROUP TRANSFERS, LLC, a
  Michigan limited liability company; THE
  NEWTON GROUP, ESA LLC, a Michigan
  limited liability company; and DC
  CAPITAL LAW FIRM, LLP, a Washington
  D.C. limited liability partnership,

        Defendants.
  ______________________________________/

   DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND
                          TO COMPLAINT

         Defendants U.S. CONSUMER ATTORNEYS, P.A., HENRY PORTNER, ESQ., ROBERT

  SUSSMAN, PLUTO MARKETING INC., and 1PLANETMEDIA, INC., pursuant to Fed. R. Civ.

  P. 6(b) and SD Local Rule 7.1, move for an extension of time to respond to the Complaint (ECF

  1) and in support state:

                                               1
Case 9:18-cv-81251-DMM Document 18 Entered on FLSD Docket 10/11/2018 Page 2 of 3



         1.        On September 14, 2018, Plaintiffs filed their Complaint.

         2.        According to the Affidavits of Service filed with the Court (ECF 11 & 13),

  Defendants PLUTO MARKETING INC., and 1PLANETMEDIA, INC. were served on September

  20, 2018. A response is therefore currently due from these Defendants by October 11, 2018.

         3.        The Complaint contains 182 paragraphs, 7 causes of action, and includes complex

  issues of law.

         4.        The undersigned attorney was retained on October 10, 2018, and requires additional

  time to appropriately address the issues raised in the Complaint prior to filing a response.

         5.        No party will be prejudiced by the extension of time requested herein.

         6.        Defendants U.S. CONSUMER ATTORNEYS, P.A., HENRY PORTNER, ESQ.,

  ROBERT SUSSMAN, PLUTO MARKETING INC., and 1PLANETMEDIA, INC. propose to file

  a single response, on an agreed date, to conserve judicial resources

         7.        Accordingly, Defendants request an extension of time up to November 5, 2108 to

  respond to the Complaint.

         8.        Pursuant to SD Local Rule 7.1(a)(3), counsel for Defendants contacted counsel for

  Plaintiffs, who do not object to the relief requested in this Motion.

                                      MEMORANDUM OF LAW

         This Court has the discretion to extend the time for any judicial proceeding upon a showing

  of good cause pursuant to Fed. R. Civ. P. 6(b). The Court also has broad discretion over

  management of pre-trial activities and scheduling. Johnson v. Board of Regents of Univ. of Ga.,

  263 F.3d 1234, 1269 (11th Cir. 2001); see also Barber v. America’s Wholesale Lender, 289 F.R.D.

  364, 366 (M.D. Fla. 2013) (district court has “unquestionable” authority to control its own docket).

  In light of the circumstances set forth above, Defendants U.S. CONSUMER ATTORNEYS, P.A.,



                                                    2
Case 9:18-cv-81251-DMM Document 18 Entered on FLSD Docket 10/11/2018 Page 3 of 3



  HENRY PORTNER, ESQ., ROBERT SUSSMAN, PLUTO MARKETING INC., and

  1PLANETMEDIA, INC. have established good cause for an extension of time to respond to the

  Complaint.

         WHEREFORE, Defendants request that this Court issue an order extending the time to

  respond to the Complaint up to November 5, 2018.




                                            LAWRENCE G. WALTERS
                                            Florida Bar No.: 0776599
                                            Primary Email: larry@firstamendment.com
                                            Secondary Email: paralegal@firstamendment.com
                                            WALTERS LAW GROUP
                                            195 W. Pine Avenue
                                            Longwood, Florida 32750
                                            Telephone: (407) 975-9150

                                             ATTORNEY FOR U.S. CONSUMER ATTORNEYS,
                                            P.A., PORTNER, SUSSMAN, PLUTO MARKETING
                                            INC., & 1PLANETMEDIA, INC.


                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
  filed through the CM/ECF system on October 11, 2018, which will serve a copy by email on all
  counsel of record.




                                            Lawrence G. Walters




                                               3
